          Case 1:19-cv-11832-GHW Document 43 Filed 12/04/20 Page 1 of 1


                                                                       USDC SDNY DOCUMENT
                                                                       ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                           DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                          DATE FILED: 12/4/20
JULIA ZABOLOTSKY,

                                   Plaintiff,
                                                                     19-cv-11832 -GHW
                       -against-
                                                                          ORDER
EXPERIAN,

                                   Defendant.

GREGORY H. WOODS, United States District Judge:

         On May 27, 2020, the Court scheduled a post-discovery status conference for December 9,

2020 at 4:00 p.m. Dkt. No. 34. The parties were directed to file a joint status letter with the Court

by December 2, 2020. Id. As of the date of this order, the Court has not received the parties’ joint

letter. The parties are directed to submit the letter forthwith, and in no event later than December

7, 2020. The parties are directed to address the topics described in the Court’s May 27, 2020 order.

Dkt. No. 34.

SO ORDERED.

Dated:     December 3, 2020


                                                              GREGORY H. WOODS
                                                             United States District Judge
